Exhibit 10.1

FIRST AMENDMENT

FIRST AMENDMENT, dated as of July 18, 2007 (this “Amendment”), to the AMENDED
AND RESTATED CREDIT AGREEMENT, dated as of May 8, 2007 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
ENDURANCE SPECIALTY HOLDINGS LTD., a company organized under the laws of Bermuda
(the “Parent Borrower”), the Designated Subsidiary Borrowers (as defined in the
Credit Agreement) from time to time parties thereto, the lending institutions
listed from time to time on Schedule I to the Credit Agreement (each a “Lender”
and, collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Parent Borrower, the Designated Subsidiary Borrowers, the Lenders
and the Administrative Agent are parties to the Credit Agreement;

WHEREAS, the Parent Borrower and the Designated Subsidiary Borrowers have
requested, and upon this Amendment becoming effective, the Required Lenders have
agreed, to amend certain provisions of the Credit Agreement upon the terms and
conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO CREDIT AGREEMENT

1.1  Amendment of Section 8.07 Restricted Payments. Section 8.07 is hereby
amended in its entirety:

“The Parent Borrower will not declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to purchase, redeem, retire, defease or otherwise acquire
for value any Equity Interests in the Parent Borrower, if, in any case referred
to above, a Default or Event of Default shall have occurred and be continuing at
the time of such action or would result therefrom. Notwithstanding the
foregoing, the Parent Borrower and its Subsidiaries may declare and pay
dividends in respect of any Preferred Securities if, at the time of and after
giving effect to such dividend, no Default under Sections 9.01, 9.04 or 9.05
shall have occurred and be continuing.”

1.2  Amendment of Section 10 Definitions. a) Section 10 is hereby amended by
inserting as appropriate in alphabetical order the definition of “Preferred
Securities” which shall mean:

“Preferred Securities” shall mean any preferred Equity Interests (or capital
stock) of such Person that has preferential rights with respect to dividends or
redemptions or upon liquidation or dissolution of such Person over shares of
common Equity Interests (or capital stock)

 

 

--------------------------------------------------------------------------------



of any other class of such Person.

b) Section 10 is hereby amended by deleting in its entirety the definition of
“Indebtedness” and inserting in lieu thereof:

“Indebtedness” of any Person shall mean, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) the deferred purchase price
of assets or services which in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person, (iii) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (iv) all indebtedness of a type
referred to in clauses (i) through (iii) or (v) through (vii) of this definition
of a second Person secured by any Lien on any property owned by such first
Person, whether or not such Indebtedness has been assumed, (v) all capitalized
lease obligations of such Person, (vi) all obligations of such Person under
Interest Rate Protection Agreements and (vii) all Contingent Obligations of such
Person with respect to any of the foregoing; provided that, Indebtedness shall
not include (x) trade payables (including payables under insurance contracts and
reinsurance payables) and accrued expenses, in each case arising in the ordinary
course of business, (y) obligations with respect to Policies and (z) Preferred
Securities.

SECTION 2. MISCELLANEOUS

2.1  Effectiveness. This Amendment shall become effective as of the date (the
“First Amendment Effective Date”) of receipt by the Administrative Agent of
counterparts hereof duly executed by the Parent Borrower, the Designated
Subsidiary Borrowers and Lenders constituting the Required Lenders.

2.2  Representations and Warranties. To induce the Lenders parties hereto to
enter into this First Amendment, each Borrower hereby represents and warrants to
the Administrative Agent and all of the Lenders as of the First Amendment
Effective Date that the representations and warranties made by such Borrower in
the Loan Documents are true and correct in all material respects on and as of
the First Amendment Effective Date, before and after giving effect to the
effectiveness of this First Amendment, as if made on and as of the First
Amendment Effective Date, provided that, any representation or warranty made as
of a specified earlier date need only be true and correct in all material
respects as of such specified earlier date.

2.3  No Other Amendments Confirmation. Except as expressly amended, modified and
supplemented hereby, the Credit Agreement is, and shall remain, in full force
and effect in accordance with its terms.

2.4  Payment of Expenses. The Parent Borrower agrees to reimburse the Lender for
all reasonable fees, costs and expenses, including the reasonable fees, costs
and expenses of counsel or other advisors for advice, assistance or other
representation in connection with this Amendment.

2.5  Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this

 

 

--------------------------------------------------------------------------------



Amendment signed by all the parties shall be lodged with the Parent Borrower and
the Administrative Agent. This Amendment may be delivered by facsimile
transmission of the relevant signature pages hereof.

2.6  GOVERNING LAW. AS PROVIDED IN SECTION 12.08 OF THE CREDIT AGREEMENT, THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN LETTERS OF CREDIT ISSUED
UNDER THE LAWS OF ENGLAND AND WALES AND THE LAWS OF OTHER JURISDICTIONS, AS
AGREED TO BETWEEN THE APPLICABLE BORROWER AND THE ISSUING LENDER IN ACCORDANCE
WITH SECTIONS 2A.01 AND 2B.01) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK AND ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (OTHER THAN WITH RESPECT
TO LETTERS OF CREDIT ISSUED UNDER THE LAWS OF THE UNITED KINGDOM IN ACCORDANCE
WITH SECTIONS 2A.01 and 2B.01) MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER AND EACH LENDER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.

[Signature page to follow]

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

Address:

 

 

Wellesley House
90 Pitts Bay Road
Pembroke HM 08
Bermuda


 

ENDURANCE SPECIALTY HOLDINGS LTD.

 

By: 


/s/ John V. Del Col

 

 

Name: 

John V. Del Col

 

 

Title:

General Counsel & Secretary

Attention:     Michael McGuire
Telephone:   +1 (441) 278-0943
Facsimile:    +1 (441) 278-0493

 

 

 

 

 

 

 

 

Wellesley House
90 Pitts Bay Road
Pembroke HM 08
Bermuda


 

ENDURANCE SPECIALTY INSURANCE LTD.

 

By: 


/s/ John V. Del Col

 

 

Name: 

John V. Del Col

 

 

Title:

General Counsel & Secretary

                     Michael McGuire
Telephone:   +1 (441) 278-0943
Facsimile:    +1 (441) 278-0493

 

 

 

 

 

 

 

 

1209 Orange Street
Wilmington, Delaware 19801


 

ENDURANCE U.S. HOLDINGS CORP.

 

By: 


/s/ Kenneth J. LeStrange

 

 

Name: 

Kenneth J. LeStrange

 

 

Title:

Chairman of the Board and President

Attention:     Emily Canelo, Esq.
Telephone:   +1 (914) 468-8000
Facsimile:    +1 (914) 997-0331

 

 

 

 

 

 

 

4th Floor, 2 Minster Court
London, EC3R 7BB
United Kingdom


 

ENDURANCE WORLDWIDE HOLDINGS LIMITED

 

By: 


/s/ Simon Minshall

 

 

Name: 

Simon Minshall

 

 

Title:

Chief Financial Officer

Attention:     Simon Minshall
Telephone:   +44 (0)20 7337 2830
Facsimile:    +44 (0)20 7337 2900

 

 

 

 

 

First Amendment Signature Page

 

--------------------------------------------------------------------------------



 

 

 

 

4th Floor, 2 Minster Court
London, EC3R 7BB
United Kingdom


 

ENDURANCE WORLDWIDE INSURANCE LIMITED

 

By: 


/s/ Simon Minshall

 

 

Name: 

Simon Minshall

 

 

Title:

Chief Financial Officer

Attention:     Simon Minshall
Telephone:   +44 (0)20 7337 2830
Facsimile:    +44 (0)20 7337 2900

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

    as Administrative Agent, Issuing Agent and a Lender

 

By: 


/s/ Erin O’Rourke

 

 

Name: 

Erin O’Rourke

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, N.A.

 

By: 


/s/ William R. Goley

 

 

Name: 

William R. Goley

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

ING BANK N.V., LONDON BRANCH

 

By: 


/s/ N.J. Marchant

 

 

Name: 

N.J. Marchant

 

 

Title:

Director

 

 

 

 

 

 

By: 

/s/ M.E.R. Sherman

 

 

 

Name: 

M.E.R. Sherman

 

 

 

Title:

Managing Director

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

By: 


/s/ Debra Basler

 

 

Name: 

Debra Basler

 

 

Title:

Senior Vice President

 

 

 

 

 

 

First Amendment Signature Page

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

BARCLAYS BANK PLC

 

By: 


/s/ Patrizia Calabro

 

 

Name: 

Patrizia Calabro

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

LLOYDS TSB BANK PLC

 

By: 


/s/ Jason Eperon

 

 

Name: 

Jason Eperon

 

 

Title:

Director, Financial Institutions, USA

 

 

 

 

 

 

By: 

/s/ Candi Obrentz

 

 

 

Name: 

Candi Obrentz

 

 

 

Title:

Associate Director, Financial Institutions, USA

 

 

 

 

 

 

THE BANK OF NEW YORK

 


By: 



 

 

Name: 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CALYON NEW YORK BRANCH

 


By: 



 

 

Name: 

 

 

 

Title:

 

 

 

 

 

 

 

By: 

 

 

 

 

Name: 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

 

    Greenwich Capital Markets, Inc. as agent for
    The Royal Bank of Scotland plc

 

By: 


/s/ David Howes

 

 

Name: 

David Howes

 

 

Title:

Vice President

 

 

 

 

 

 

First Amendment Signature Page

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 


By: 



 

 

Name: 

 

 

 

Title:

 

 

 

 

 

 

 

By: 

 

 

 

 

Name: 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 


By: 



 

 

Name: 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

LANDESBANK HESSEN-THÜRINGEN NEW YORK BRANCH

 


By: 



 

 

Name: 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

BNP PARIBAS

 


By: 



 

 

Name: 

 

 

 

Title:

 

 

 

 

 

 

 

By: 

 

 

 

 

Name: 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

COMERICA BANK

 

By: 


/s/ Chatphet Saipetch

 

 

Name: 

Chatphet Saipetch

 

 

Title:

Vice President

 

 

 

 

 

 

First Amendment Signature Page

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

MERRILL LYNCH COMMERCIAL FINANCE
     CORPORATION

 

By: 


/s/ David Millett

 

 

Name: 

David Millett

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS
    L.P.

 


By: 




 

 

Name: 

 

 

 

Title:

 

 

 

 

 

 

 

First Amendment Signature Page

 

--------------------------------------------------------------------------------